859 N.E.2d 1046 (2007)
307 Ill. Dec. 369
PEOPLE State of Illinois, respondent,
v.
Willie D. GLOVER, Sr., petitioner.
No. 103774.
Supreme Court of Illinois.
January 24, 2007.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Glover, case No. 2-06-0929 (10/11/06), denying leave to file a late appeal. The appellate court is directed to allow the petition for leave to file a late appeal and to consider the case on its merits.